                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



 JOHN B. FLETCHER,

                              Plaintiff,
        v.
                                                          Case No. 18-cv-456-jdp

 ROBERT WILKE,

                              Defendant.


                               JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendant

dismissing with prejudice this case.




       /s/                                            3/06/20
Peter Oppeneer                                    Date
Clerk of Court
